EXHIBIT 10.2
 
STOCK PURCHASE AGREEMENT
 
 
This Stock Purchase Agreement (“Agreement”) is made and entered into as of
January 24, 2008 by and between Sunovia Energy Technologies, Inc., a Nevada
corporation (“SETI”), and EPIR Technologies, Inc., an Illinois corporation
(“EPIR”).
 
WHEREAS, the parties have entered into that certain Amended and Restated
Research, Development and Supply Agreement, the effectiveness of which is
contingent upon the parties executing this Agreement; and
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 of Regulation D promulgated thereunder, SETI
desires to offer, issue and sell to EPIR (the “Offering”) 37,803,852 shares of
SETI’s common stock (“SETI Shares”), par value $0.001 per share (the “SETI
Common Stock”) (which in no event shall exceed 10% of the SETI Common Stock then
issued and outstanding), and EPIR desires to purchase from SETI the SETI Common
Stock, payment in the form of two hundred two thousand two hundred (202,200)
shares of EPIR’s common stock (“EPIR Shares”), par value [$0.001] per share (the
“EPIR Common Stock”) (which in no event shall exceed 10% of the EPIR Common
Stock then issued and outstanding).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which is hereby acknowledged, SETI and EPIR agree as
follows:
 
A.  
Purchase and Sale

 
(1)            Subject to the terms and conditions set forth in this Agreement,
at the Closing (as defined below) SETI shall issue and sell to EPIR, and EPIR
shall purchase from SETI, the SETI Shares set forth on the EPIR signature page
to this Agreement.  The Closing shall take place at the offices of SETI on the
Closing Date or at such other time as the parties may agree (the
“Closing”).  “Closing Date” means the business day on which all of the
conditions set forth in Sections F.1 and F.2 hereof are satisfied or waived, or
such other date as the parties may agree.
 
(2)           At the Closing, EPIR shall deliver or cause to be delivered to
SETI the aggregate purchase price for the SETI Shares, in the form of the number
of EPIR Shares set forth on the EPIR signature page to this Agreement.
 
(3)           At the Closing, SETI shall issue to EPIR stock certificates
representing the shares of SETI Common Stock purchased at the Closing under this
Agreement.  The obligations of SETI described in the foregoing sentence shall be
a condition precedent to EPIR’s obligation to complete the purchase of the SETI
Shares as contemplated by this Agreement.
 
(4)           At the Closing, EPIR shall, subject to Section A.3, issue to SETI
stock certificates representing the shares of EPIR Common Stock issued at the
Closing under this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
(5)           Each party acknowledges and agrees that the purchase of shares
pursuant to the Offering is subject to all the terms and conditions set forth in
this Agreement.
 
B.  
Representations and Warranties of EPIR

 
EPIR hereby represents and warrants to SETI as of the date hereof and as of the
Closing Date, and agrees with SETI as follows:
 
(1)  Own Account.  EPIR understands that, except as provided in Section D
hereof, the SETI Shares are “restricted securities” and have not been registered
under the Securities Act or any applicable state securities law and is acquiring
the securities as principal for its own account and not with a view to or for
distributing or reselling such securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no arrangement or
understanding with any other persons regarding the distribution of such
securities.  At the time EPIR was offered the securities, it was, and at the
date hereof it is either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.  By making these representations herein, EPIR is not making any
representation or agreement to hold the Securities for any minimum or other
specific term and reserves the right to dispose of the SETI Shares at any time
in accordance with or pursuant to a registration statement or an available
exemption to the registration requirements of the Securities Act.
 
(2)  Legends.  EPIR acknowledges that the certificates representing the SETI
Shares shall bear any legend required by the securities laws of any state and be
stamped or otherwise imprinted with a legend substantially in the following
form:
 

 
The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may be offered, sold, transferred, pledged or otherwise
disposed of except pursuant to an effective registration under such act or an
exemption from registration, which, in the opinion of counsel, and in a form,
reasonably satisfactory to this corporation, is available.
 



At such time and to the extent a legend is no longer required for the SETI
Shares, SETI will use its reasonable best efforts to, no later than three (3)
trading days following the delivery by EPIR to SETI or SETI’s transfer agent of
a legended certificate representing such SETI Shares (i) deliver or cause to be
delivered a certificate representing such Shares that is free from the foregoing
legend or (ii) issue such Shares to EPIR by electronic delivery at the
applicable balance account at the depository trust of EPIR’s choice.
 
 
2

--------------------------------------------------------------------------------

 
 
(3)  Organization and Qualification.  EPIR is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted.  EPIR is not in violation or default of any of the provisions of its
respective certificate or articles of incorporation or bylaws.  EPIR is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of the Agreement, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or financial condition of EPIR, or (iii) a material adverse effect on
EPIR’s ability to perform in any material respect on a timely basis its
obligations under the Agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.
 
(4)  Authorization; Enforcement.  EPIR has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by the
Agreement and otherwise to carry out its obligations thereunder.  The execution
and delivery of this Agreement by EPIR and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of EPIR.
 
(5)  No Conflicts.  The execution, delivery and performance of the Agreement by
EPIR and the consummation by EPIR of the transactions contemplated hereby do not
and will not: (i) conflict with or violate any provision of EPIR’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien upon any of the properties or assets of EPIR, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument  or other understanding that would individually or in
the aggregate be reasonably likely to have a Material Adverse Effect on EPIR, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which EPIR is subject (including federal and state
securities laws and regulations) that would individually or in the aggregate be
reasonably likely to have a Material Adverse Effect on EPIR.
 
(6)  Further Issuances.  EPIR acknowledges that SETI will have the authority to
issue shares of SETI Common Stock, in excess of those being issued in connection
with the Offering, and that SETI may issue additional shares of Common Stock
from time to time.  The issuance of additional shares of Common Stock may cause
dilution of the existing shares of SETI Common Stock and a decrease in the
market price of such existing shares.
 
(7)  Filings, Consents and Approvals.  EPIR is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by EPIR of the Agreement.
 
(8)  Issuance of the Securities.  The EPIR Shares are duly authorized and, when
issued in accordance with the Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all liens imposed by EPIR other than
restrictions on transfer provided for in the Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(9)  Capitalization.  The authorized capital stock of EPIR consists of three
million (3,000,000) shares of Common Stock, par value $0.001 per share.  As of
January 24, 2008, there were 2,022,000 shares of Common Stock and no shares of
preferred stock issued and outstanding.  As of January 24, 2008, EPIR had
reserved (i) 500,000 shares of Common Stock for issuance to employees, directors
and consultants pursuant to the EPIR’s Stock Incentive Plan for Employees, of
which 75,000 shares of Common Stock are subject to outstanding, unexercised
options as of such date, and (ii) -0- shares of Common Stock for issuance
pursuant to other outstanding options and warrants to purchase Common
Stock.  Other than as contemplated in this Agreement, (a) there are no other
options, warrants, calls, rights, commitments or agreements of any character to
which the EPIR is a party or by which either EPIR is bound or obligating EPIR to
issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered,
sold, repurchased or redeemed, any shares of the capital stock of EPIR or
obligating EPIR to grant, extend or enter into any such option, warrant, call,
right, commitment or agreement and (b) the issuance and sale of the EPIR Shares
contemplated hereby will not give rise to any preemptive rights, rights of first
refusal or other similar rights on behalf of any person.
 
(10)  Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of EPIR, threatened
against or affecting EPIR or any of its respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory
authority, which, if adversely determined, would individually or in the
aggregate be reasonably likely to have a Material Adverse Effect on EPIR.
 
(11)  Title to Assets.  EPIR has good and marketable title in fee simple to all
real property owned by them that is material to the business of EPIR and good
and marketable title in all personal property owned by them that is material to
the business of EPIR and the subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by EPIR and the subsidiaries and Liens for the payment of federal,
state or other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by EPIR and the
subsidiaries are held by them under valid, subsisting and enforceable leases of
which EPIR and the subsidiaries are in compliance in all material respects.
 
(12)  Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the SETI Shares to be sold to EPIR hereunder will
be, or will have been, fully paid or provided for by SETI, and all laws imposing
such taxes will be or will have been complied with.
 
(13)  Investment Company.  EPIR is not an “investment company” within the
meaning of such term under the Investment Act of 1940, as amended, and the rules
and regulations of the SEC thereunder.
 
C.  
Representations and Warranties of SETI

 
Except as set forth in the SEC Reports (defined below), SETI hereby makes the
following representations and warranties to EPIR:
 
 
4

--------------------------------------------------------------------------------

 
 
(1)  Own Account.  SETI understands that the EPIR Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the securities as principal for
its own account and not with a view to or for distributing or reselling such
securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no arrangement or understanding with any other persons
regarding the distribution of such securities.  At the time SETI was offered the
securities, it was, and at the date hereof it is either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act.  By making these representations herein, SETI
is not making any representation or agreement to hold the Securities for any
minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an available exemption to the registration requirements of the
Securities Act.
 
(2)  Legends.  SETI acknowledges that the certificates representing the EPIR
Shares shall bear any legend required by the securities laws of any state and be
stamped or otherwise imprinted with a legend substantially in the following
form:
 

 
The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may be offered, sold, transferred, pledged or otherwise
disposed of except pursuant to an effective registration under such act or an
exemption from registration, which, in the opinion of counsel, and in a form,
reasonably satisfactory to this corporation, is available.
 

 
(3)  Organization and Qualification.  SETI is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted.  SETI is not in violation or default of any of the provisions of its
respective certificate or articles of incorporation or bylaws.  SETI is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of the Agreement, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or financial condition of SETI, or (iii) a material adverse effect on
SETI’s ability to perform in any material respect on a timely basis its
obligations under the Agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.
 
(4)  Authorization; Enforcement.  SETI has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by the
Agreement and otherwise to carry out its obligations thereunder.  The execution
and delivery of this Agreement by SETI and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of SETI.
 
 
5

--------------------------------------------------------------------------------

 
 
(5)  No Conflicts.  The execution, delivery and performance of the Agreement by
SETI and the consummation by SETI of the transactions contemplated hereby do not
and will not: (i) conflict with or violate any provision of SETI’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien upon any of the properties or assets of SETI, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument  or other understanding that would individually or in
the aggregate be reasonably likely to have a Material Adverse Effect on SETI, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which SETI is subject (including federal and state
securities laws and regulations) that would individually or in the aggregate be
reasonably likely to have a Material Adverse Effect on SETI.
 
(6)  Further Issuances.  SETI acknowledges that EPIR will have the authority to
issue shares of EPIR Common Stock, in excess of those being issued in connection
with the Offering, and that EPIR may issue additional shares of Common Stock
from time to time.  The issuance of additional shares of Common Stock may cause
dilution of the existing shares of EPIR Common Stock and a decrease in the
market price of such existing shares.
 
(7)  Filings, Consents and Approvals.  SETI is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by SETI of the Agreement, except such post-Closing
filings as may be required to be made with the SEC, and with any state or
foreign blue sky or securities regulatory authority, or as would not be
reasonably likely to have a Material Adverse Effect on SETI.  SETI is not in
violation of the listing requirements of the OTCBB in any material respect and
has no knowledge of any facts that would reasonably lead to delisting or
suspension of the SETI Common Stock in the foreseeable future.  SETI has secured
the listing of the SETI Shares on each over-the-counter market upon which shares
of Common Stock are currently listed (subject to official notice of issuance).
 
(8)  Issuance of the Securities.  The SETI Shares are duly authorized and, when
issued in accordance with the Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all liens imposed by SETI other than
restrictions on transfer provided for in the Agreement.
 
(9)  Capitalization.  The authorized capital stock of SETI consists of
296,257,941 shares of Common Stock, par value [$0.001] per share.  As of January
24, 2008, there were 296,257,941 shares of Common Stock and no shares of
preferred stock issued and outstanding.  As of January 24, 2008, SETI had
reserved (i) 31,448,075 shares of Common Stock for issuance to employees,
directors and consultants pursuant to SETI’s various arrangements with such
employees, directos and consultants, and (ii) no shares of Common Stock for
issuance pursuant to other outstanding options and warrants to purchase Common
Stock.  Other than as contemplated in this Agreement, (a) there are no other
options, warrants, calls, rights, commitments or agreements of any character to
which SETI is a party or by which either SETI is bound or obligating SETI to
issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered,
sold, repurchased or redeemed, any shares of the capital stock of SETI or
obligating SETI to grant, extend or enter into any such option, warrant, call,
right, commitment or agreement and (b) the issuance and sale of SETI Shares
contemplated hereby will not give rise to any preemptive rights, rights of first
refusal or other similar rights on behalf of any person, except for (I)
50,332,500 shares of common stock that the Company has sold but has yet to issue
under a private placement dated December 17, 2008 and (II) up to 500 million
shares of common stock that may be issued in connection with SETI’s stock
incentive plan as discussed between SETI and EPIR.
 
 
6

--------------------------------------------------------------------------------

 
 
(10)  Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of SETI, threatened
against or affecting SETI or any of its respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory
authority, which, if adversely determined, would individually or in the
aggregate be reasonably likely to have a Material Adverse Effect on
SETI.  Neither SETI nor any subsidiary, nor any director or officer thereof (in
his or her capacity as such), is or has been the subject of any action involving
a claim or violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty, except as specifically disclosed in the SEC
Reports.  The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by SETI or any subsidiary
under the Exchange Act or the Securities Act.
 
(11)  Title to Assets.  SETI has good and marketable title in fee simple to all
real property owned by them that is material to the business of SETI and good
and marketable title in all personal property owned by them that is material to
the business of SETI and the subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by SETI and the subsidiaries and Liens for the payment of federal,
state or other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by SETI and the
subsidiaries are held by them under valid, subsisting and enforceable leases of
which SETI and the subsidiaries are in compliance in all material respects.
 
(12)  Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the SETI Shares to be sold to EPIR hereunder will
be, or will have been, fully paid or provided for by SETI, and all laws imposing
such taxes will be or will have been complied with.
 
(13)  Investment Company.  SETI is not an “investment company” within the
meaning of such term under the Investment Act of 1940, as amended, and the rules
and regulations of the SEC thereunder.
 
(14)  Accuracy of Reports.  All reports required to be filed by SETI during the
two years preceding the date hereof (the “SEC Reports”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), have been timely filed
with the SEC, complied at the time of filing in all material respects with the
requirements of their respective forms and, except to the extent any such SEC
Report has been updated or superseded prior to the date of this Agreement by any
subsequently filed report, were complete and correct in all material respects as
of the dates at which the information was furnished, and contained (as of such
dates) no untrue statements of a material fact nor omitted to state any material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading.  None of the
statements made in any such SEC Report is, or has been, required to be amended
or updated under applicable law (except for such statements as have been amended
or updated in subsequent filings made prior to the date hereof).  As of their
respective dates, the financial statements of SETI included in the SEC Reports
complied in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto in effect as
of the time of filing.
 
 
7

--------------------------------------------------------------------------------

 
 
(15)  Absence of Certain Changes.  Since the date of SETI’s financial statements
in the latest of the SEC Reports, (i) there has not occurred any undisclosed
event that individually or in the aggregate has caused a Material Adverse Effect
or any occurrence, circumstance or combination thereof that reasonably would be
likely to result in a Material Adverse Effect, (ii) SETI has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business and (B) liabilities that
would not be required to be reflected in SETI's financial statements pursuant to
GAAP or that would not be required to be disclosed in filings made with the
Commission, (iii) SETI has not (A) declared or paid any dividends, (B) amended
or changed the Certificate of Incorporation or Bylaws of SETI or its
subsidiaries, or (C) altered its method of accounting or the identity of its
auditors and (iv) SETI has not made a material change in officer compensation
except in the ordinary course of business consistent with past practice.
 
(16)  Transactions with Affiliates.  Except as set forth in the SEC Reports,
none of the officers or directors of SETI has entered into any transaction with
SETI that would be required to be disclosed pursuant to Item 404(a) of
Regulation S-K.
 
(17)  Intellectual Property Rights and Licenses.  SETI owns or possesses
adequate rights to use, any and all information, know-how, trade secrets,
inventions, patents, copyrights, trademarks, service marks, trade names, service
names, domain names, software, formulae, methods, processes, works of
authorship, mask works, data and databases, and other proprietary rights and
intellectual property of any kind throughout the world (collectively,
"Intellectual Property") that are of a such nature and significance to the
business that the failure to own or have the right to use such items
individually or in the aggregate would have a Material Adverse Effect.  To
SETI’s knowledge, neither the use of SETI's Intellectual Property, nor the
operation of SETI’s businesses, nor SETI's products or services, is infringing,
misappropriating or conflicting with, or has infringed, misappropriated or
conflicted with any Intellectual Property of others, and SETI has received no
notice or claim of any of the foregoing.  To SETI's knowledge, no third party is
infringing, misappropriating or conflicting with material Intellectual Property
of SETI.  All payments have been duly made by SETI that are necessary to
maintain its rights in material Intellectual Property in force.  No claims have
been made, and to SETI’s knowledge, no claims are threatened, that challenge the
validity or scope of any material Intellectual Property of SETI.  SETI and each
of its subsidiaries have taken reasonable steps to obtain and maintain in force
all licenses and other permissions under Intellectual Property of third parties
necessary to conduct their businesses as heretofore conducted by them, and now
being conducted by them, and SETI and each of its subsidiaries are not or have
not been in material breach of any such license or other permission.
 
(18)  No Integrated Offering.  Neither SETI, nor, to its knowledge, any of its
affiliates or other person acting on SETI’s behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security under circumstances that would cause the Offering of the SETI Shares to
be integrated with prior offerings by SETI for purposes of the Securities Act,
when integration would cause the Offering not to be exempt from the registration
requirements of Section 5 of the Securities Act.
 
 
8

--------------------------------------------------------------------------------

 
 
(19)  No General Solicitation.  Neither SETI nor, to its knowledge, any person
acting on behalf of SETI, has offered or sold any of the SETI Shares by any form
of “general solicitation” within the meaning of Rule 502 under the Securities
Act.  To the knowledge of SETI, no person acting on its behalf has offered the
SETI Shares for sale other than to EPIR and certain other “accredited investors”
within the meaning of Rule 501 under the Securities Act.
 
(20)  No Registration.  Assuming the accuracy of the representations and
warranties made by, and compliance with the covenants of, EPIR in Section B
hereof, no registration of the SETI Shares under the Securities Act is required
in connection with the offer and sale of the SETO Shares by SETI to EPIR.
 
(21)  Disclosure.  To SETI’s knowledge, no material event or circumstance has
occurred or information exists with respect to SETI or its business, properties,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by SETI but which has not
been so publicly announced or disclosed.
 
(22)  Sarbanes-Oxley Act of 2002.  SETI is in compliance with all applicable
provisions of the Sarbanes-Oxley Act of 2002 and all rules and regulations
promulgated thereunder, except where such noncompliance would not have,
individually or in the aggregate, a Material Adverse Effect.
 
(23)  Certain Fees.  Other than fees payable to a placement agent, no brokers’,
finders’ or financial advisory fees or commissions will be payable by SETI with
respect to the transactions contemplated by this Agreement.
 
(24)  Material Agreements.  All material agreements to which SETI is a party or
to which its property or assets are subject that are required to be filed as
exhibits to the SEC Reports under Item 601 of Regulation S-K are included as
part of, or specifically identified in, the SEC Reports.  SETI has not received
any notice of default by SETI, and, to SETI’s knowledge, SETI is not in default
under, any such material agreement now in effect, the result of which would
individually or in the aggregate be reasonably likely to have a Material Adverse
Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
D.  
Registration Rights

 
(1)  Certain Definitions.  For purposes of this Section D, the following terms
shall have the meanings ascribed to them below.


(a)  “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the Offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
(b)  “Registerable Securities” shall mean any SETI Shares issued or issuable
pursuant to the Offering Documents together with any securities issued or
issuable upon any stock split, dividend or other distribution, adjustment,
recapitalization or similar event with respect to the foregoing.
 
(c)  “Registration Statement” means the registration statement required to be
filed under this Section D, including the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
(2)  Indemnification.
 
(a)  Indemnification by the SETI.  SETI agrees to indemnify and hold harmless
EPIR, the partners, members, officers and directors of EPIR and each person who
controls EPIR within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act, from and against any losses, claims, damages or
liabilities to which they may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement for EPIR’s common stock or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading or arise out of any failure by SETI to
fulfill any undertaking included in such Registration Statement and SETI will,
as incurred, reimburse EPIR and each of its partner, member, officer, director
or controlling person for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim; provided, however, that SETI shall not be liable in any such case to the
extent that such loss, claim, damage or liability (collectively, “Losses”)
arises out of, or is based upon, an untrue statement or omission or alleged
untrue statement or omission made in such Registration Statement in reliance
upon written information furnished to SETI by or on behalf of EPIR or each of
its partner, member, officer, director or controlling person specifically for
use in preparation of the Registration Statement or any breach of this Agreement
by EPIR.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)  Indemnification by EPIR.  EPIR, severally and not jointly, agrees to
indemnify and hold harmless SETI (and each person, if any, who controls SETI
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, each officer of SETI who signs the Registration Statement and each
director of the SETI), from and against any losses, claims, damages or
liabilities to which SETI (or any such officer, director or controlling person)
may become subject (under the Securities Act or otherwise), insofar as such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) arise out of, or are based upon, any material breach of this Agreement
by EPIR or any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading in each case, on the effective date thereof, if, and to the
extent, such untrue statement or omission or alleged untrue statement or
omission was made in reliance upon and in conformity with written information
furnished by or on behalf of EPIR specifically for use in preparation of the
Registration Statement, and EPIR will reimburse SETI (and each of its officers,
directors or controlling persons) for any legal or other expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim; provided, however, that in no event shall any indemnity
under this Paragraph 5(b) be greater in amount than the dollar amount of the
proceeds (net of (i) the purchase price of the Registrable Securities included
in the Registration Statement giving rise to such indemnification obligation and
(ii) the amount of any damages EPIR has otherwise been required to pay by reason
of such untrue statement or omission or alleged untrue statement or omission)
received by EPIR upon the sale of such Registrable Securities.
 
(c)  Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall be entitled to participate therein, and to the extent that it shall
wish, assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of all fees and expenses
incurred in connection with defense thereof.  After notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
such Indemnifying Party shall not be liable to such Indemnifying Party for any
legal expenses subsequently incurred by Indemnified Party in connection with the
defense thereof.  An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties.   If there exists or shall exist a conflict of
interest that would make it inappropriate in the reasonable judgment of the
Indemnified Party for the same counsel to represent both the Indemnified Party
and such Indemnifying Party or any affiliate or associate thereof, the
Indemnified Party shall be entitled to retain its own counsel at the expense of
such Indemnifying Party; provided, further, that no Indemnifying Party be
responsible for the fees and expense of more than one separate counsel for all
Indemnified Parties. The Indemnifying Party shall not settle an action without
the consent of the Indemnified Party, which consent shall not be unreasonably
withheld, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.  All reasonable fees and expenses of the Indemnified Party
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten trading days of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided, that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).
 
 
11

--------------------------------------------------------------------------------

 
 
(d)  Contribution.  If a claim for indemnification under Paragraph (5)(a) or (b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or related to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Paragraph (5)(c),
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Paragraph 5(d) was available to such party in accordance with its terms.
 
(3)  Piggy-Back Registrations.  If at any time that SETI shall determine to
prepare and file with the SEC a registration statement relating to an offering
for its own account or the account of others under the Securities Act of any of
its equity securities, other than on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other employee benefit plans, then SETI shall send to EPIR written notice of
such determination and if, within fifteen (15) days after receipt of such
notice, EPIR shall so request in writing, SETI shall include in such
registration statement all or any part of such Registrable Securities t EPIR
requests to be registered.
 
(9)           Rule 144.  Until such time as the Registrable Securities are
eligible for resale pursuant to Rule 144(k) under the Securities Act, SETI
agrees with each holder of Registrable Securities to:
 
(a)           comply with the requirements of Rule 144(c) under the Securities
Act with respect to current public information about the SETI;
 
(b)           to file with the SEC in a timely manner all reports and other
documents required of SETI under the Securities Act and the Exchange Act (at any
time it is subject to such reporting requirements); and
 
(c)           furnish to any holder of Registrable Securities upon request (i) a
written statement by SETI as to its compliance with the requirements of said
Rule 144(c) and the reporting requirements of the Securities Act and the
Exchange Act (at any time it is subject to such reporting requirements), (ii) a
copy of the most recent annual or quarterly report of SETI, and (iii) such other
reports and documents of SETI as such holder may reasonably request to avail
itself of any similar rule or regulation of the SEC allowing it to sell any such
securities without registration.
 
 
12

--------------------------------------------------------------------------------

 
 
E.  
Covenants of SETI

 
(1)  SETI, on or before the Closing Date, shall take such action as SETI shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the SETI Shares for sale to EPIR at the Closing pursuant to this
Agreement under applicable securities or "Blue Sky" laws of the states of the
United States (or to obtain an exemption from such qualification).  SETI shall
make all filings and reports relating to the offer and sale of the SETI Shares
required under applicable securities or "Blue Sky" laws of the states of the
United States following the Closing Date.
 
(2)  Other than pursuant to the Registration Statement, prior to the date that
the SETI shares are eligible for sale under 144, SETI may not file any
registration statement (other than on Form S-8) with the SEC with respect to any
securities of SETI.
 
(3)  SETI will not sell, offer to sell, solicit offers to buy or otherwise
negotiate in respect of any “security” (as defined in the Securities Act) that
is or could be integrated with the sale of the SETI Shares in a manner that
would require the registration of the SETI Shares under the Securities Act.
 
(4)  As long as EPIR owns the SETI Shares, SETI covenants (i) to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by SETI after the date hereof pursuant
to the Exchange Act (ii) maintain compliance with all applicable provisions of
the Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated
thereunder, except where noncompliance would not have, individually or in the
aggregate, a Material Adverse Effect.  During the Effectiveness Period, as long
as EPIR owns SETI Shares, if SETI is not required to file reports pursuant to
such laws, it will prepare and furnish to EPIR and make publicly available in
accordance with Rule 144(c) such information as is required for EPIR to sell the
SETI Shares under Rule 144. SETI further covenants that it will take such
further action during the Effectiveness Period as EPIR may reasonably request,
all to the extent required from time to time to enable EPIR to sell the SETI
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.
 
 
13

--------------------------------------------------------------------------------

 


F.  
Conditions to Closing; Termination

 
(1)           Conditions Precedent to the Obligations of EPIR to Purchase
Securities.  The obligation of EPIR to acquire SETI Shares at the Closing is
subject to the satisfaction or waiver by EPIR, at or before the Closing, of each
of the following conditions:


(a)           The representations and warranties of SETI contained herein shall
be true and correct in all material respects as of the date when made and as of
the Closing as though made on and as of such date (except to the extent that
such representation or warranty speaks of an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as though made on and as of the Closing Date;


(b)           SETI shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Offering
Documents to be performed, satisfied or complied with by it at or prior to the
Closing;


(c)           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Offering Documents;


(d)           Since the date of execution of this Agreement, no event or series
of events shall have occurred that reasonably could have or result in a Material
Adverse Effect;


(e)           Trading in the Common Stock shall not have been suspended by the
SEC or OTCBB (except for any suspensions of trading of limited duration agreed
to by SETI) at any time since the date of execution of this Agreement, and the
SETI Common Stock shall have been at all times since such date listed for
trading on OTCBB;


(f)           SETI shall have delivered the items required to be delivered by
SETI in accordance with Section A.4;


(g)           This Agreement shall not have been terminated as to EPIR in
accordance with Section F.3.


(2)           Conditions Precedent to the Obligations of SETI to sell SETI
Shares.  The obligation of SETI to sell SETI Shares at the Closing is subject to
the satisfaction or waiver by SETI, at or before the Closing, of each of the
following conditions:


(a)           The representations and warranties of EPIR contained herein shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though made on and as of such date;


(b)           EPIR shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Offering
Documents to be performed, satisfied or complied with by EPIR at or prior to the
Closing;


(c)           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Offering Documents;
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           Since the date of execution of this Agreement, no event or series
of events shall have occurred that reasonably could have or result in a Material
Adverse Effect;
 
(e)           EPIR shall have delivered its Investment Amount in accordance with
Section A.2;


(f)           This Agreement shall not have been terminated as to SETI in
accordance with Section F.3.


(3)           This Agreement may be terminated prior to Closing:


(a)           by written agreement of EPIR and SETI; and


(b)           by SETI or EPIR upon written notice to the other, if the Closing
shall not have taken place on or before January 24, 2008; provided, that the
right to terminate this Agreement under this Section F.3 shall not be available
to any party whose failure to comply with its obligations under this Agreement
has been the cause of or resulted in the failure of the Closing to occur on or
before such time.


Upon a termination in accordance with this Section F.3, SETI and EPIR shall not
have any further obligation or liability (including as arising from such
termination) to the other.


G.  
Miscellaneous

 
(1)  All pronouns and any variations thereof used herein shall be deemed to
refer to the masculine, feminine, singular or plural, as identity of the person
or persons may require.
 
(2)  All notices hereunder shall be delivered by facsimile, and by overnight
delivery (with signature required) with a reputable overnight delivery service,
to the following address of the respective parties:
 
(i)  if to SETI, to it at:
 
Sunovia Energy Technologies Inc.
6408 Parkland Drive, Suite 104
Sarasota, FL 34243
Fax: 941 751 3583
Phone: 941 751 6800
or such other address as it shall have specified to EPIR in writing.


if to EPIR, to it at:
 
EPIR Technologies, Inc.
590 Territorial Drive, Unit B
Bolingbrook, IL 60440
Fax: 630 771 0204
Phone: 630 771 0203
or such other address as it shall have specified to SETI in writing.
 
 
15

--------------------------------------------------------------------------------

 


(3)  Failure of either party to exercise any right or remedy under this
Agreement or any other agreement between SETI and EPIR, or otherwise, or delay
by either party in exercising such right or remedy, will not operate as a waiver
thereof.  No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.
 
(4)  This Agreement shall be construed according to the laws of the State of
Illinois, other than such laws, rules, regulations and case law which would
result in the application of the laws of a jurisdiction other than the State of
Illinois.
 
(5)  If any provision of this Agreement is held to be invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
modified to conform with such statute or rule of law.  Any provision hereof that
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provisions hereof.
 
(6)  The parties understand and agree that, unless provided otherwise herein,
money damages would not be a sufficient remedy for any breach of the Agreement
by SETI or EPIR and that the party against which such breach is committed shall
be entitled to equitable relief, including injunction and specific performance,
as a remedy for any such breach.  Such remedies shall not, unless provided
otherwise herein, be deemed to be the exclusive remedies for a breach by either
party of the Agreement but shall be in addition to all other remedies available
at law or equity to the party against which such breach is committed.
 
(7)  This Agreement, together with the agreements and documents executed and
delivered in connection with this Agreement, constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof.
 
(8)  This Agreement may be signed in two or more counterparts, each of which
will be deemed an original but all of which will constitute the same instrument.
 
(9)  The headings of this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement.
 
(10)  This Agreement and the other Offering Documents (including any schedules
and exhibits hereto and thereto) supersede all other prior oral or written
agreements between EPIR, SETI, their affiliates and persons acting on their
behalf with respect to the matters discussed herein, and this Agreement and
other Offering Documents (including any schedules and exhibits hereto and
thereto) and the instruments referenced herein contain the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither SETI nor EPIR makes
any representation, warranty, covenant or undertaking with respect to such
matters.
 
(11)  No provision of this Agreement may be amended other than by an instrument
in writing signed by SETI and EPIR.
 
(12)  The representations and warranties of the parties contained herein or in
any other agreements or documents executed in connection herewith shall survive
the Closing for a period of 12 months regardless of any investigation made at
any time by any party.
 
 
16

--------------------------------------------------------------------------------

 
 
(13)  Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 


SIGNATURE PAGE
 
EPIR hereby agrees to purchase the number of SETI Shares, in exchange for the
Investment Amount, as set forth below, and agrees to be bound by the terms and
conditions of this Agreement.
 
EPIR
 
1.           Investment Amount:  [202,200 EPIR Shares]
 
2.           Number of SETI Shares Purchased:  [37,803,852 SETI Shares]
 
 
 
______________________________
Name:
Title:


 
______________________________
Tax ID number


 
 
ACCEPTED BY:
 
SETI
 
______________________________
Name:
Title:
 
 
17
Sche